IN THE SUPREME COURT OF NORTH CAROLINA

                                      No. 337A17

                                  Filed 6 April 2018

THOMAS JACKSON and KORLETTER HORNE JACKSON

               v.
CENTURY MUTUAL INSURANCE COMPANY



        Appeal pursuant to N.C.G.S. § 7A-30(2) from the unpublished decision of a

divided panel of the Court of Appeals, ___ N.C. App. ___, 803 S.E.2d 868 (2017),

affirming an order of summary judgment entered on 3 June 2016 by Judge Susan E.

Bray in Superior Court, Forsyth County. Heard in the Supreme Court on 12 March

2018.


        Botros Law, PLLC, by Tony S. Botros, for plaintiff-appellants.

        Cranfill Sumner & Hartzog LLP, by Susan K. Burkhart, for defendant-
        appellee.


        PER CURIAM.


        AFFIRMED.